         Case 1:16-cr-02058-SMJ     ECF No. 147   filed 08/13/20   PageID.880 Page 1 of 9


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
1
                                                                      Aug 13, 2020
2                                                                         SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 1:16-cr-02058-SMJ-1
5
                                  Plaintiff,
6                                                 ORDER MEMORIALIZING
                   v.                             COURT’S ORAL RULING
7                                                 DENYING DEFENDANT’S
     DARRYL WILLIAM YOUNG,                        MOTION FOR COMPASSIONATE
8                                                 RELEASE
                                  Defendant.
9

10           On August 11, 2020, the Court heard oral argument on Defendant’s Motion

11   for Reduction of Sentence and Compassionate Release Pursuant to 18 U.S.C

12   § 3582(c)(1)(A), ECF No. 135.1 At the conclusion of the hearing, the Court ruled

13   orally, denying Defendant’s motion for early termination of his sentence of

14   incarceration. This Order memorializes and supplements the Court’s oral ruling.

15                                       BACKGROUND

16           Defendant was sentenced to a term of 180 months in prison after he pled

17   guilty to two counts of bank robbery and three counts of bank robbery using a

18
     1
      Also before the Court is Defendant’s motion to seal portions of his medical records
19   relevant to his motion for compassionate release, ECF No. 138. Having reviewed
     the contents of the proposed sealed documents, the Court finds good cause to
20   maintain the secrecy of the records. See In re Midland Nat. Life Ins. Co. Annuity
     Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012).

     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 1
      Case 1:16-cr-02058-SMJ      ECF No. 147    filed 08/13/20   PageID.881 Page 2 of 9




1    dangerous weapon. ECF No. 82 at 1–2. Defendant, reportedly motivated by

2    financial strain and on the verge of homelessness, robbed a total of five banks in the

3    Eastern and Western Districts of Washington, carrying an airsoft gun in three of the

4    robberies. ECF No. 72 at 8. Defendant is scheduled to be released in April 2029,

5    after which he will begin a five-year term of supervised release. ECF No. 82 at 3;

6    ECF No. 135 at 7.

7          Defendant seeks immediate release to home confinement in light of the

8    ongoing global pandemic of coronavirus disease 2019 (COVID-19). ECF No. 135.

9    Defendant, who is sixty-nine years old, has been diagnosed with hypertension and

10   hepatitis C, as well as unspecified cardiac irregularities resulting in minor strokes.

11   See id. at 21; ECF No. 137-1 at 5; ECF No. 139-1 at 14–15, 97–105. Defendant

12   argues these characteristics put him at elevated risk of complications should he

13   contract COVID-19, and thus extraordinary and compelling circumstances warrant

14   immediate release. ECF No. 135 at 5. Sheridan FCI, where Defendant is

15   incarcerated, reports that two inmates (and no staff) have tested positive for

16   COVID-19. See Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/

17   coronavirus (last accessed August 12, 2020). Defendant represents that if released,

18   he would reside with his wife and daughter in Redmond, Washington, and would

19   take part in mental health and addiction counseling, both of which he has

20   participated in while incarcerated. ECF No. 135 at 28.


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 2
         Case 1:16-cr-02058-SMJ   ECF No. 147     filed 08/13/20   PageID.882 Page 3 of 9




1            The Government opposes compassionate release, arguing Defendant has not

2    established sufficiently extraordinary and compelling reasons for such relief. ECF

3    No. 142 at 5. Specifically, the Government argues Defendant’s lengthy criminal

4    history reflects a continuing danger to the community, and thus, notwithstanding

5    Defendant’s poor health, early release is not in the interests of justice. Id. at 5–6.

6                                   LEGAL STANDARD

7            Defendant seeks early release pursuant to 18 U.S.C. § 3582(c), which permits

8    a sentence reduction if, after considering the sentencing factors set out in 18 U.S.C.

9    § 3553(a), the Court finds “extraordinary and compelling reasons”2 justifying a

10   reduction. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. §1B1.13 cmt. n.1(D). Such relief

11   is available only “upon motion of the Director of the Bureau of Prisons, or upon

12   motion of the defendant after the defendant has fully exhausted all administrative

13
     2
       The sentencing guideline applicable to motions such as Defendant’s has not been
14   amended since passage of the First Step Act of 2018, prior to which only the Bureau
     of Prisons could move for compassionate release on a defendant’s behalf. The
15   guideline thus provides that only the Bureau of Prisons may designate an
     extraordinary and compelling reason warranting early release. See U.S.S.G.
16   § 1B1.13 cmt. n.1(D). Although there is some division among the district courts,
     most conclude the First Step Act was intended to vest the district courts with
17   independent discretion to identify extraordinary and compelling reasons. See, e.g.,
     United States v. Beck, 425 F. Supp. 3d 573, 579–80 (M.D.N.C. 2019); United States
18   v. Magana, Case No. 2:16-cr-0183-TOR, ECF No. 32 at 4–5 (E.D. Wash. July 7,
     2020); but see United States v. Lynn, No. CR 89-0072-WS, 2019 WL 3805349, at
19   *3 (S.D. Ala. Aug. 13, 2019) (holding only Bureau of Prisons permitted to identify
     extraordinary and compelling reasons). This Court finds the majority approach most
20   persuasive and thus proceeds to independently evaluate whether Defendant has
     established extraordinary and compelling circumstances warranting early release.

     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 3
      Case 1:16-cr-02058-SMJ     ECF No. 147    filed 08/13/20   PageID.883 Page 4 of 9




1    rights to appeal a failure of the Bureau of Prisons to bring a motion on the

2    defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

3    warden of the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A);

4    U.S.S.G. § 1B1.13.

5                                      DISCUSSION

6    A.    Defendant has satisfied the exhaustion requirement

7          Defendant has satisfied the requirement of administrative exhaustion because

8    he sought compassionate release from the Warden of Sheridan FCI on May 1, 2020

9    and has not received a response to his request. See ECF No. 137 at 9–10; ECF No.

10   135 at 7. The Government does not dispute that Defendant has satisfied the

11   exhaustion requirement. See ECF No. 142. As such, Defendant is eligible for

12   compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).

13   B.    Defendant has not demonstrated early release is appropriate

14         Turning to the merits of Defendant’s request, the Court finds he has not

15   established “extraordinary and compelling reasons” warranting such a significant

16   reduction in his sentence, particularly in view of his long criminal history and the

17   lack of assurances that the community would be safe if Defendant were released

18   prior to the scheduled completion of his sentence. See 18 U.S.C. § 3582(c)(1)(A)(i).

19         1.     The pandemic represents a serious risk to Defendant

20         Defendant’s personal characteristics make him a compelling candidate for


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 4
          Case 1:16-cr-02058-SMJ    ECF No. 147    filed 08/13/20    PageID.884 Page 5 of 9




1    compassionate release during the pandemic. Most notably, the mortality rate from

2    COVID-19 for those with hypertension is 8.4%, far greater than for the average

3    population. See Report of WHO-China Joint Mission on Coronavirus Disease 2019

4    (COVID-19),       World       Health   Organization    (Feb.     28,   2020),   at   12,

5    https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-

6    on-covid-19-final-report.pdf (last accessed August 4, 2020). Coupled with

7    Defendant’s age, hepatitis, and cardiac irregularities, the risk of complications if he

8    contracts COVID-19 is high. See ECF No. 135 at 4.

9             According to the Bureau of Prisons, only two inmates at Sheridan FCI have

10   tested positive for COVID-19. See Bureau of Prisons, COVID-19 Cases

11   https://www.bop.gov/coronavirus (last accessed August 12, 2020). This number is,

12   as Defendant concedes, “modest.” ECF No. 135 at 14. Even so, the virus now has

13   a presence in FCI Sheridan, and Defendant represents prison staff are not taking

14   sufficient precautions to arrest its spread. See ECF No. 144. He represents prison

15   staff are only subject to temperature checks before entering the facility, which

16   would not detect an asymptomatic or pre-symptomatic individual who is

17   nevertheless contagious. Id. at 1–2. In short, the Court credits Defendant’s assertion

18   that the virus represents a significant threat to his health.

19   //

20   //


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 5
      Case 1:16-cr-02058-SMJ     ECF No. 147     filed 08/13/20   PageID.885 Page 6 of 9




1          2.     The statutory sentencing criteria weigh against early release

2          To determine whether that threat is sufficient to warrant Defendant’s

3    immediate release, the Court must also evaluate the § 3553(a) factors. U.S.S.G.

4    § 1B1.13.

5                 i.    Nature and Circumstances of the Offense

6          The nature and circumstances of Defendant’s crimes were undoubtedly

7    serious—he robbed five banks over the course of approximately a month,

8    brandishing what appeared to his victims to be a handgun in at least three of the

9    robberies. ECF No. 72 at 5–7. Though Defendant only netted approximately

10   $14,000 from his spree, and claims he was motivated by the necessity of impending

11   homelessness, these explanations do little to minimize the danger of Defendant’s

12   actions and the lasting harm they caused.

13                ii.   Defendant’s History and Characteristics

14         The five bank robberies for which Defendant is presently incarcerated are,

15   unfortunately, of a piece with his lengthy criminal record. See ECF No. 73 at 15–

16   21. Defendant’s criminal history began in 1969 with a conviction for grand larceny

17   and continued—largely interrupted only by periods in prison—for the next thirty

18   years until he was convicted of bank robbery by force or violence in the Western

19   District of Washington and sentenced to 100 months’ imprisonment. Id. Review of

20   the intervening convictions reveals a distinct pattern: crimes of dishonesty with the


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 6
      Case 1:16-cr-02058-SMJ      ECF No. 147    filed 08/13/20   PageID.886 Page 7 of 9




1    objective of financial gain including forgery, credit card theft, first degree robbery,

2    theft of a vehicle, and possession of stolen property. Id. Defendant was released

3    from prison from the bank robbery conviction in June 2006, but violated the terms

4    of his supervised release on several occasions (primarily by consuming drugs) and

5    was finally released on February 5, 2015—less than eighteen months before the first

6    bank robbery in this case. Id. at 6, 22. And in contrast to some, Defendant’s criminal

7    tendencies are relatively anomalous considering his upbringing in a relatively stable

8    and caring military family. Id. at 25–27.

9                 iii.   The goals of sentencing weigh against early release

10         Against this backdrop, the Court is tasked with evaluating whether a nearly

11   70% reduction in Defendant’s sentence is consistent with the statutory objectives

12   of sentencing. See 18 U.S.C. § 3553(a)(2). If Defendant were released immediately

13   after the hearing, he would have served only four years in custody—less than one

14   year for each of the robberies—which the Court cannot find reflects the seriousness

15   of his crimes, constitutes just punishment, or promotes respect for the law. See id.;

16   ECF No. 72 at 1.

17         For the same reason, the Court is unable to conclude such a lenient sentence

18   would adequately deter Defendant from future crime, particularly in light of his

19   lengthy and consistent criminal history. Regrettably, as the Government points out,

20   in some respects “the most extraordinary thing about this case is not Defendant’s


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 7
          Case 1:16-cr-02058-SMJ    ECF No. 147    filed 08/13/20   PageID.887 Page 8 of 9




1    health conditions, but his unwillingness to stop committing violent crime no matter

2    how old he gets or how long he has been in prison.” ECF No. 142 at 5. Defendant

3    contends he is no longer a danger to the community, both by virtue of his efforts at

4    rehabilitation in prison and his deteriorated health. ECF No. 135 at 28–29. But with

5    respect to the latter argument, the Court notes each of Defendant’s health conditions

6    was present at the time of the underlying robberies, and at that time he was only

7    four years younger. See ECF No. 73 at 27. As such, Defendant’s age and poor health

8    do little to assure the Court he would not be a continuing danger to the community

9    if released.

10                                       CONCLUSION

11            Ultimately, the Court finds Defendant’s early release is not in the interests of

12   justice. COVID-19 undoubtedly represents a serious risk to Defendant. But that risk

13   must be balanced against the reason Defendant is incarcerated in the first place: his

14   lengthy—and in some respects accelerating—criminal history. Notwithstanding

15   Defendant’s attempts to explain the motivation behind the robberies for which he is

16   incarcerated, his criminal record suggests he has never learned to live within the

17   confines of the law. Nothing before the Court indicates that has changed in the last

18   four years Defendant has spent in prison. The motion is denied.

19   //

20   //


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 8
      Case 1:16-cr-02058-SMJ     ECF No. 147   filed 08/13/20   PageID.888 Page 9 of 9




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendant’s Motion for Reduction of Sentence and Compassionate

3                 Release Pursuant to 18 U.S.C § 3582(c)(1)(A), ECF No. 135, is

4                 DENIED.

5          2.     Defendant’s Motion to Seal Exhibits B and C, ECF No. 138, is

6                 GRANTED.

7                 A.    The Clerk’s Office is directed to FILE the relevant documents,

8                       which appear at ECF No. 139, under seal.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel.

11         DATED this 13th day of August 2020.

12                      _________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20


     ORDER MEMORIALIZING COURT’S ORAL RULING DENYING
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE – 9
